Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub No. US 2018/0190773 A1, hereinafter Huang) and further in view of Wang (Pub No. US 2021/0343875 A1, hereinafter Wang).
	With regards to claim 1, Huang teaches an integrated chip, comprising: 
a substrate (see Fig. 1B, 2, and 3, substrate 22); 
an isolation structure disposed in the substrate and enclosing an active region in the substrate, the active region comprising a source region and a drain region separated by a channel region along a first direction (see Fig. 1B, 2, and 3, isolation structure 23 enclosing active region in between with a source/drain region 26/27 separated by channel region along a first direction);
Huang, however, is silent teaching 
a gate structure disposed over the channel region and comprising a first gate electrode region and a second gate electrode region arranged one next to another laterally along a second direction perpendicular to the first direction, the first gate electrode region having a first composition and the second gate electrode region having a second composition different than the first composition.
In the same field of endeavor, Wang teaches a configuration in which a first and second gate electrode regions are arranged laterally along a second direction (see Fig. 4C for example, first electrode material 202 and second gate electrode material 203 arranged laterally and both comprised of different work functions and thus different compositions, see ¶56, for example).
Therefore, it would have been obvious to arrange two different compositions of electrode laterally in order to tailor the work functions of the gate electrode as a whole in order to adjust turn-on voltages in relation to the channel region as taught by Wang.

With regards to claim 2, Huang teaches the integrated chip of claim 1, further comprising: a first divot and a second divot of the isolation structure disposed on opposite sides of the channel region along the second direction, the first divot and the second divot recessed below an uppermost surface of the isolation structure; wherein the gate structure extends downwardly into the first divot and the second divot (see Fig. 2 and 3, divots present at isolation structures 23, gate structure 24b extends downwardly into both divots).

With regards to claim 6, Huang and Wang teach the integrated chip of claim 1, wherein the first gate electrode region is a continuous segment, while the second gate electrode region comprises two separate and distinct segments disposed directly above and across an interface of the isolation structure and the active region (see Huang, Fig. 1B, 2 and 3, Wang’s teaching of two different electrode regions incorporated to Huang shoes continuous segment and above and across interface of 23 and channel shown in between 26 and 27).
With regards to claim 7, Wang teaches the integrated chip of claim 1, segments of the second gate electrode region respectively separates a first portion and a second portion of the first gate electrode region from a center portion of the first gate electrode region along the second direction (see Fig. 4C, second gate electrode regions 203 separating first/second portions of 202 from center portion of 202).

With regards to claim 8, Huang and Wang teach the integrated chip of claim 1, wherein the second gate electrode region extends past opposing sides of the channel region along the first direction (see Huang, Fig. 1B, 2, and 3, Wang teaches multiple gate electrode compositions; Huang teaches second gate electrode region from 24b for example extending past channel region along first direction).


With regards to claim 12, Huang teaches the integrated chip of claim 1, wherein the source region has a first width along the second direction, the drain region has a second width along the second direction, and the channel region has a third width along the second direction larger than the first width and the second width (see Fig. 2 and 3, channel region length along second direction (i.e. horizontal direction) is longer since it is present below the top portion of 23a (i.e. taper present whereby bottom portion has length greater than top portion)).

With regards to claim 13, Wang teaches the integrated chip of claim 1, wherein the first composition comprises an n-type gate metal, and the second composition comprises a p-type gate metal (see Fig. 1B, 2, and 3, see ¶56).

With regards to claim 14, Huang teaches an integrated chip, comprising: 
an isolation structure disposed within a substrate and defining an active region in the substrate (see Fig. 1B, 2, and 3, isolation structure 23 within substrate 22); 
a first doped region disposed within the active region (see Fig. 1B, 2, and 3, first doped region 26); 
a second doped region disposed within the active region and separated from the first doped region by a middle region of the active region along a first direction (see Fig. 1B, 2, and 3, second doped region 27), 
Huang, however, is silent teaching:
a gate structure extending over the active region along a second direction perpendicular to the first direction, the gate structure comprising a first gate electrode region having a first work function and a second gate electrode region having second work functions different from the first work function, the second gate electrode region having discrete segments separated by a center portion of the first gate electrode region along the second direction.
In the same field of endeavor, Wang teaches a configuration in which a first and second gate electrode regions are arranged laterally along a second direction with second gate electrode with discrete segments 203 separated by center portion of first gate electrode 202 (see Fig. 4C for example, first electrode material 202 and second gate electrode material 203 arranged laterally and both comprised of different work functions and thus different compositions, see ¶56, for example).
Therefore, it would have been obvious to arrange two different compositions of electrode laterally in order to tailor the work functions of the gate electrode as a whole in order to adjust turn-on voltages in relation to the channel region as taught by Wang.

With regards to claim 15, Huang teaches the integrated chip of claim 14, wherein the first gate electrode region comprises an n-type gate metal, and the second gate electrode region comprises a p-type gate metal (see Fig. 1B, 2, and 3, ¶56).

With regards to claim 16, Wang teaches the integrated chip of claim 14, wherein the discrete segments of the second gate electrode region are arranged along the second direction (see Fig. 4C, second gate electrode 203 as discrete segments arranged along second direction).

With regards to claim 17, Wang teaches the integrated chip of claim 14, wherein the first gate electrode region encloses the second gate electrode region (see Fig. 4C, first gate electrode region 202 enclosing second electrode region 203).

With regards to claim 18, Huang teaches the integrated chip of claim 14, wherein the middle region of the active region extends past opposing sides of the first doped region along the second direction (see Fig. 2 and 3, channel region length along second direction (i.e. horizontal direction) is longer since it is present below the top portion of 23a (i.e. taper present whereby bottom portion has length greater than top portion)).

With regards to claim 19, Huang teaches an integrated chip, comprising: 
an isolation structure disposed within a trench in a substrate and defining an active region comprising a first doped region, a second doped region, and a middle region arranged between the first doped region and the second doped region along a first direction (see Fig. 1B, 2, and 3, isolation structure 23 within trench defining active region with first/second doped regions 26 and 27, middle region between 26 and 27);
Huang, however, is silent teaching:
a gate structure disposed over the active region and comprising a first gate electrode region and a second gate electrode region, the second gate electrode region including discrete segments disposed within openings of the first gate electrode region on opposite sides of the first doped region or the second doped region along a second direction perpendicular to the first direction, the first gate electrode region having a first composition and the second gate electrode region having a second composition different than the first composition.
In the same field of endeavor, Wang teaches a configuration in which a first and second gate electrode regions are arranged laterally along a second direction with second gate electrode with discrete segments 203 separated by center portion of first gate electrode 202 (see Fig. 4C for example, first electrode material 202 and second gate electrode material 203 arranged laterally and both comprised of different work functions and thus different compositions, see ¶56, for example).
Therefore, it would have been obvious to arrange two different compositions of electrode laterally in order to tailor the work functions of the gate electrode as a whole in order to adjust turn-on voltages in relation to the channel region as taught by Wang.

With regards to claim 20, Huang teaches the integrated chip of claim 19, wherein the middle region of the active region extends past opposing sides of the first doped region or the second doped region along the second direction (see Fig. 2 and 3, channel region length along second direction (i.e. horizontal direction) is longer since it is present below the top portion of 23a (i.e. taper present whereby bottom portion has length greater than top portion)).

Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML